HEDRICK, Chief Judge.
By Assignment of Error No. 2 based on Exceptions Nos. 2 and 3, defendant contends the trial judge erred in not allowing him to bring out on cross-examination of the State’s witnesses statements made to those witnesses by the deceased to the effect that “he told us that he had been in about ten fights that night” and “[h]e said he had been in a bunch of fights.” Defendant argues that in disallowing this evidence, he was denied the right to show that his conduct with regard to the fatal altercation was provoked by the deceased. The record discloses that the three witnesses in question saw and talked to the deceased approximately five minutes before the defendant ran up the steps and struck Cagle with a board. The witnesses were allowed to tell generally of their conversation with the deceased, and that he, Cagle, advised them to leave the parking lot because “he had been in so much trouble tonight and he didn’t want to cause us any problems” (testimony of witness Bonnie Kistler), “You all better go on. I’ve been in some trouble and don’t want you all to get involved” (testimony of witness Carlene Jones), and “You ladies better go on. I don’t want to get you all involved in anything” (testimony of witness Frances Sechrist).
Assuming arguendo that the testimony in question was not hearsay and was relevant, it is obvious that defendant was not prejudiced in any way by the rulings of the trial judge regarding the admissibility of the testimony, since the jury was allowed to hear the gist of the deceased’s conversation with the witnesses. This assignment of error has no merit.
*534Defendant’s first assignment of error is set out in the record as “[t]he trial court’s denial of the defendant’s pretrial motion to prohibit death qualification of the jury.” In his brief, regarding this assignment of error, defendant says, “Defendant might prefer not to press this claim of error in the Appellate Division of this State, but to pursue it, if necessary, only in a federal forum since the North Carolina Supreme Court has consistently and recently rejected the claim.” This assignment of error is likewise without merit.
We hold defendant had a fair trial, free from prejudicial error.
No error.
Judges Arnold and Cozort concur.